— In a proceeding for judicial settlement of an account, the distributees Eleanor R. Bohlman and Frederick C. Riebe separately appeal from a decree of the Surrogate’s Court, Suffolk County (Snellenberg, S.), entered July 13, 1990, which judicially settled and allowed the final account filed in the Estate of Hilda K. Riebe, deceased.
Ordered that the decree is affirmed, with one bill of costs payable by the appellants personally.
*808Acting Surrogate Snellenberg correctly denied the objections of the appellants as unintelligible (see, CPLR 3013), failing to state a cause of action (see, CPLR 3211 [a] [7]), or barred by the defenses of release or res judicata (see, CPLR 3211 [a] [5]). Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.